Mb. Justice Yantis delivered the opinion of the court: Claimant seeks an award of One Hundred Fifty Dollars ($150.00) for damage to a horse owned and used by claimant while in the employ of respondent in cutting weeds and grass growing along State Route No. 81 near Cambridge, Illinois. The claim alleges that while so working one of the horses slipped and was cut by the blade of the mower on the right rear leg, leaving the horse in a lame condition and reducing his value from One Hundred Seventy Five Dollars ($175.00) to Twenty Five Dollars ($25.00). The Attorney General on behalf of respondent moves to dismiss the claim for the reason that there is no existing law or statute authorizing an allowance of such claim. Even negligence on the part of respondent, though none is alleged here, could not authorize an award in this case. The right of redress by an injured employee is fixed by the terms of the Workmen's Compensation Act but there is no rule of law by which the State can be held to insure the property of an employee that is being used by such employee as appears in the complaint herein. The possibility of such loss or damage to the property is a risk incident to the employment, and this risk was assumed by claimant when he accepted the employment in question. The motion of the Attorney General is allowed and the claim dismissed.